


110 HR 6919 IH: To provide for the conveyance of certain property from

U.S. House of Representatives
2008-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6919
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2008
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the conveyance of certain property from
		  the United States to the Maniilaq Association located in Kotzebue,
		  Alaska.
	
	
		1.Conveyance of
			 property
			(a)In
			 generalAs soon as practicable after the date of the enactment of
			 this Act, but not later than 180 days after such date, the Secretary of Health
			 and Human Services (in this Act referred to as the Secretary)
			 shall convey to the Maniilaq Association located in Kotzebue, Alaska, all
			 right, title, and interest of the United States in and to the property
			 described in section 2 for use in connection with health and social services
			 programs.
			(b)ConditionsThe
			 conveyance required by this section shall be made by warranty deed without
			 consideration and without imposing any obligation on the Maniilaq Association
			 or reversionary interest of the United States other than that required by this
			 Act.
			2.Property
			 describedThe property,
			 including all land and appurtenances, to be conveyed pursuant to section 1 is
			 as follows:
			(1)Maniilaq Health
			 Center, Garage and Activity Center located on U.S. Survey Number Lot 1, Blocks
			 12, Re-plat of Friends Mission Reserve, Subdivision No. 2, U.S. Survey 2082,
			 Installation No. 41231.
			(2)Staff Quarters
			 located on U.S. Survey Number Lot 1A & 1B, Block 13, Re-plat of Friends
			 Mission Reserve, Subdivision No. 2, U.S. Survey 2082, Installation No.
			 41232.
			(3)Staff Quarters
			 located on U.S. Survey Number Lot 1 B, Block 26, U.S. Survey 2863 B, Town Site
			 of Kotzebue, Installation No. 41233.
			3.Environmental
			 liability
			(a)In
			 generalNotwithstanding any
			 other provision of Federal or State law, the Maniilaq Association shall not be
			 liable for any soil, surface water, groundwater, or other contamination
			 resulting from the disposal, release, or presence of any environmental
			 contamination, including any oil or petroleum products, or any hazardous
			 substances, hazardous materials, hazardous waste, pollutants, toxic substances,
			 solid waste, or any other environmental contamination or hazard as defined in
			 any Federal or State law, on any property described in section 2 as of the date
			 of the conveyance.
			(b)EasementThe
			 Secretary shall be accorded any easement or access to the property conveyed as
			 may be reasonably necessary to satisfy any retained obligations and liability
			 of the Secretary.
			
